Title: Thomas Jefferson to James Madison, 17 May 1820
From: Jefferson, Thomas
To: Madison, James


					
						Dear Sir
						
							Monticello
							May 17. 20.
						
					
					As the measures which were adopted at the last meeting of our visitors were of a very leading character I have thought it proper to inform our absent colleagues of them; and have delayed the communication only until I could add what has been done under the resolutions of the board. as this latter information has not been received by you, I inclose you my letter to General Taylor for perusal and pray you, when read, to stick a wafer in it and put it into the post office. you will excuse this economy of labor, as from the stiffening of my wrist, writing is become slow & painful. I have moreover such another letter to write to mr Johnson, and a good part of it to Genl Breckenridge.
					My general health is mended, altho’ I do not gain strength. I am obliged to continue bandages, altho’ under their pressure the swelling is kept down, yet it returns on omitting them.
					
						I salute you with constant & unchangeable friendship.
						
							Th: Jefferson
						
					
				